Citation Nr: 1130340	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to generalized anxiety disorder.

2.  Entitlement to service connection for traumatic brain injury with residuals.

3.  Entitlement to service connection for a joint disorder.

4.  Entitlement to service connection for sarcoidosis.

5.  Entitlement to an evaluation in excess of 50 percent disabling for generalized anxiety disorder.

6.  Entitlement to an initial compensable evaluation for erectile dysfunction.

7.  Entitlement to an evaluation in excess of 10 percent disabling for left testicular atrophy.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for paralysis of the lower extremities due to Baclofen pump installation performed at a VA facility in February 2010.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of balance due to brain biopsy performed at a VA facility in January 2006.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004, June 2008, and September 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

In written argument dated in September 2006, the Veteran raised the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for crooked spine.  As the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for crooked spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The issues of entitlement to service connection for obstructive sleep apnea, to include as secondary to generalized anxiety disorder; entitlement to service connection for traumatic brain injury with residuals; entitlement to service connection for a joint disorder; entitlement to an evaluation in excess of 50 percent disabling for generalized anxiety disorder; entitlement to an initial compensable evaluation for erectile dysfunction; entitlement to an evaluation in excess of 10 percent disabling for left testicular atrophy; entitlement to compensation under 38 U.S.C.A. § 1151 for paralysis of the lower extremities due to Baclofen pump installation performed at a VA facility in February 2010; entitlement to compensation under 38 U.S.C.A. § 1151 for loss of balance due to brain biopsy performed at a VA facility in January 2006; and entitlement to a TDIU due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2008, prior to the promulgation of a decision in the appeal, notification was received from the appellant that a withdrawal of the appeal of the issue of entitlement to service connection for sarcoidosis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant of the issue of entitlement to service connection for sarcoidosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant has withdrawn the appeal of the issue of entitlement to service connection for sarcoidosis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for sarcoidosis and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for sarcoidosis is dismissed.


REMAND

Unfortunately, a remand is required in this case prior to further disposition of the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

The Veteran underwent a right frontal craniotomy and brain biopsy in January 2006 at the VA Medical Center in Manhattan, New York.  Review of the claims file reveals the treatment notes regarding this procedure.  The records of the procedure indicate that the Veteran signed informed consent forms regarding this procedure; however, the signed consent forms have not been associated with the claims file.  As such, attempts must be made to obtain and associate with the claims file the signed consent forms regarding the Veteran's right frontal craniotomy and brain biopsy performed at the VA Medical Center in Manhattan, New York, in January 2006.

The Veteran reported at his hearing before the undersigned Veterans Law Judge in February 2011 that he received rehabilitation treatment at CLC, Pinellas Point, and Health South.  Review of the claims file does not reveal that treatment records from CLC, Pinellas Point, or Health South have been associated with the claims file.  As such, after obtaining any necessary authorization, attempts must be made to obtain all records of the Veteran's treatment at CLC, Pinellas Point, and Health South.

Review of the claims file reveals that the Veteran receives continued care from the VA.  The most recent VA treatment records associated with the claims file are dated in September 2010.  As such, the Board must remand the claims for the records of the Veteran's treatment at VA since September 2010 to be obtained and associated with the claims file.

The Veteran claims entitlement to service connection for sleep apnea, to include as secondary to generalized anxiety disorder.  The Veteran's post-service treatment records reveal that the Veteran has been diagnosed with sleep apnea since October 2008, that the Veteran has been treated with a CPAP machine, and that the Veteran has reported that his anxiety keeps him awake unless he takes a sleeping pill.  In addition, the Board notes that the Veteran is currently in receipt of service-connected disability benefits for generalized anxiety disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran is currently diagnosed with sleep apnea and contends that it is related to his service-connected generalized anxiety, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his sleep apnea condition.

The most recent VA examination evaluating the Veteran's generalized anxiety disorder was performed in May 2008.  At that time the Veteran denied any hallucinations.  Since that time, in a treatment note dated in March 2009, the Veteran reported visual hallucinations and flashes and to have some passive thoughts of death, but no plans.  As these symptoms indicate that the Veteran's condition may have become more severe, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his generalized anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Since the outcome of the Veteran's claims of entitlement to service connection and higher evaluation being remanded above may impact on the Veteran's claim of entitlement to a TDIU, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board is unable to review the issue of entitlement to TDIU until the issues of entitlement to service connection and entitlement to a higher evaluation are resolved.  Id. 

In addition, the Veteran has reported that he can no longer work due to his service-connected disabilities.  In October 2007 the Veteran was afforded a VA general medical examination.  The examiner rendered the opinion that due to the Veteran's sarcoidosis, hypogonadism, anxiety, depression, and memory loss it is virtually impossible for the Veteran to maintain gainful employment.  However, the Board notes that as the Veteran is only in receipt of service-connected benefits for anxiety and as the examiner took into consideration nonservice-connected disabilities in rendering the opinion, the opinion is not adequate.  As such, the Board finds it necessary to remand this claim for the Veteran to be afforded a VA medical examination regarding his claim of entitlement to a TDIU.

In a June 2008, rating decision, the RO denied entitlement to service connection for traumatic brain injury with residuals; entitlement to service connection for a joint disorder; and entitlement to an evaluation in excess of 10 percent disabling for left testicular atrophy.  In addition, in a June 2008, rating decision, the RO granted service connection for erectile dysfunction and assigned a noncompensable evaluation effective May 10, 2007.  In a statement dated in June 2008 the Veteran indicated his disagreement with June 2008 rating decision and indicated that there was sufficient evidence in the file to support an increase.  The Board notes that the RO sent the Veteran a letter in August 2008 requesting that the Veteran clarify the issues that he wished to appeal.  In a statement dated in September 2008 the Veteran responded and stated that the "Veteran files his NOTICE OF DISAGREEMENT with all of the decisions made in the rating decision."  As such, the Board accepts the June 2008 statement as a "Notice of Disagreement" with the June 2008 rating decision regarding the issues of service connection and increased rating, and in regard to the initial evaluation assigned upon the grant of service connection for erectile dysfunction.  See 38 C.F.R. § 20.201 (2010).  

In a September 2010, rating decision, the RO denied the Veteran's claim of entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for paralysis of the lower extremities due to Baclofen pump installation performed at a VA facility in February 2010 and notified the Veteran of the determination and his appellate rights in a September 2010 letter.  At the hearing before the undersigned Veterans Law Judge in February 2011 the Veteran indicated his disagreement with RO's denial of the claim and testimony was taken regarding the issue.  The Veteran's contentions offered during his February 2011 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as a "Notice of Disagreement" with the September 2010 rating decision.  See 38 C.F.R. § 20.201; see Tomlin v. Brown, 5 Vet. App. 355 (1993).

However, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to his claims of entitlement to service connection for traumatic brain injury with residuals; entitlement to service connection for a joint disorder; entitlement to an evaluation in excess of 10 percent disabling for left testicular atrophy; entitlement to an initial compensable evaluation for erectile dysfunction; or entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for paralysis of the lower extremities due to Baclofen pump installation performed at a VA facility in February 2010.  Under the circumstances, the Board has no discretion and must remand these issues for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since September 2010.

2.  Attempt to obtain and associate with the claims file the signed consent forms regarding the Veteran's January 2006 right frontal craniotomy and brain biopsy from the VA Medical Center in Manhattan, New York.

3.  After securing the proper authorization, request treatment records pertaining to the Veteran from CLC, Pinellas Point, and Health South.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any sleep apnea found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any sleep apnea found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any sleep apnea found to be present is secondary to or aggravated by the service-connected generalized anxiety.  The rationale for all opinions expressed should be provided in a legible report.

5.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his generalized anxiety disorder.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's generalized anxiety on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

6.  Thereafter, schedule the Veteran for an appropriate VA examination regarding the Veteran's claim of entitlement to a TDIU.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

8.  The RO must issue the Veteran an SOC with respect to his claims of entitlement to service connection for traumatic brain injury with residuals; entitlement to service connection for a joint disorder; entitlement to an evaluation in excess of 10 percent disabling for left testicular atrophy; entitlement to an initial compensable evaluation for erectile dysfunction; and entitlement to benefits under 38 U.S.C.A. § 1151 for paralysis of the lower extremities due to Baclofen pump installation performed at a VA facility in February 2010, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.

9.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


